                   1   Amy M. Samberg, Esq.
                       Nevada Bar No. 10212
                   2   FORAN GLENNON PALANDECH PONZI
                   3   &RUDLOFF PC
                       Two North Central Avenue, 18th Floor
                   4   Phoenix, Arizona 85004
                       Telephone: 602-777-6230
                   5   Facsimile: 312-863-5099
                       Email: asamberg@fgppr.com
                   6
                   7   Dylan P. Todd, Esq.
                       Nevada Bar No. 10456
                   8   FORAN GLENNON PALANDECH PONZI
                       &RUDLOFF PC
                   9   2200 Paseo Verde Parkway, Suite 280
                       Henderson, NV 89052
u                 10   Telephone: 702-827-1510
/1.,
�                      Facsimile: 312-863-5099
0
                  11
......l                Email: cperkins@fgppr.com
                  12
�                      Attorneys for Defendant Ohio Security
cZj               13   Insurance Company, also erroneously sued as
...... o
                       Liberty Mutual Group, Inc. dba Liberty




r
N�
o-!::���•
Zv
                  14   Mutual Insurance Company dba Liberty
          ,.:ro        Mutual, Liberty Mutual Auto and Home
�(/)�

::r: "".
u     �.;J
µ_J � �           15   Services, LLC, and Liberty Mutual Insurance
                       Company dba Liberty Mutual Insurance Co.
          JE
          ��
          o-,,
                  16
                                               UNITED STATES DISTRICT COURT
� iE:c
z�                17
                                                        DISTRICT OF NEVADA
z
ON

z                 18
......l                KEONI PAUL KULOLOIA,                          CASE NO.   2:18-cv-00405-JCM-PAL
                  19
                                           Plaintiff,
0                 20                                                   STIPULATION AND ORDER FOR
�                      vs.                                             DISMISSAL WITH PREJUDICE
                  21
                       OHIO SECURITY INSURANCE
                  22   COMPANY; LIBERTY MUTUAL
                       GROUP, INC. dba LIBERTY MUTUAL
                  23   INSURANCE COMPANY dba LIBERTY
                       MUTUAL; LIBERTY MUTUAL AUTO
                  24   AND HOME SERVICES, LLC; LIBERTY
                       MUTUAL INSURANCE COMPANY aka
                  25   LIBERTY MUTUAL INSURANCE CO.;
                       DOES 1 through V; and ROE
                  26   CORPORATIONS 1 through X, inclusive,
                  27                       Defendants.

                  28

                                                                 -1-
             1          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Keoni Paul
             2   Kuloloia ("Plaintiff') and Defendants' Ohio Security Insurance Company ("Ohio"), erroneously

             3   sued as Liberty Mutual Group, Inc.; dba Liberty Mutual Insurance Company dba Liberty Mutual;

             4   Liberty Mutual Auto and Home Services, LLC; Liberty Mutual Insurance Company aka Liberty
             5   Mutual Insurance, by and through their respective counsel, that the above matter be dismissed with

             6   prejudice in its entirety with each party to bear their own costs and attorneys' fees.

             7          IT IS FURTHER STIPULATED AND AGREED that the stipulation to dismiss with

             8   prejudice applies to preclude any Motion for Reconsideration, Amended Complaint or any further
             9   or future pleading that might be filed in response to the Court's ruling on February 11, 2019

u           10   granting Defendants' Motion to Dismiss (ECF. No. 25).

                        This case has not been scheduled for trial.
�
�           11
0
Q
            12
                  DATED: � //�1019                                    DATED: .Ma:reff' __l2__ 2019
                                                                               M/LIL
-0          13
z                                                                     FORAN GLENNON PALANDECH PONZI
N�
    �N
0 ·3.,,     14
                                                                      &RUDLOFF PC
ul1
� U)�
    ,;.ro
::r; " "
��t         15
Q ";;z_
3� �"�x
    t
    >E
    0�

<I'.'.""
        0
            16    By:._· -:----r--+-""c....=u,.:-_;_---""'C.�'-+--=-----'-'-...,�--======---"----------'=--=-
                  Definis rince, Esq.                                    Amy M. Samberg Esq.
                  T a Eglet Esq.                                         400 E. Van Buren Street, Ste. 550
z�          17
z                 4 0 S. Seventh Street, Suite 400                       Phoenix, AZ 85004
ON


            18
                  Las Vegas, NV 89101                                    Dylan P. Todd, Esq.
            19                                                           2200 Paseo Verde Parkway, Suite 289
                  Attorneys for Plaintiff Keoni Paul Kuloloia            Henderson, NV 89052
�           20
0
�
                                                                      Attorneys for Ohio Security Insurance
            21
                                                                      Company, also erroneously sued as Liberty
            22                                                        Mutual Group, Inc. dba Liberty Mutual
                                                                      Insurance Company dba Liberty Mutual,
            23                                                        Liberty Mutual Auto and Home Services, LLC,
                                                                      and Liberty Mutual Insurance Company dba
            24                                                        Liberty Mutual Insurance Co.
            25
                     IT IS SO ORDERED
            26
            27        DATED: April 15, 2019

            28
                     _______________________________________
                     UNITED STATES DISTRICT JUDGE
                                                                  -2-
